PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1748


JOHN DOE 2,

                Plaintiff – Appellant,

           v.

PRESIDENT JOHN W. ROSA, individually,

                Defendant – Appellee.



                            No. 14-1749


MOTHER DOE, on behalf of John Doe 3,

                Plaintiff – Appellant,

           v.

PRESIDENT JOHN W. ROSA, individually,

                Defendant – Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.   Richard M. Gergel, District
Judge. (2:12-cv-00794-RMG; 2:12-cv-00795-RMG)


Argued:   March 24, 2015                  Decided:   July 28, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.
Affirmed by published opinion. Judge Agee wrote the opinion, in
which Judge Shedd and Judge Duncan joined.


ARGUED: Jacqueline LaPan Edgerton, McLEOD LAW GROUP, LLC,
Charleston, South Carolina, for Appellants. Morris Dawes Cooke,
Jr., BARNWELL WHALEY PATTERSON & HELMS, LLC, Charleston, South
Carolina, for Appellee. ON BRIEF: W. Mullins McLeod, Jr., James
B. Moore III, McLEOD LAW GROUP, LLC, Charleston, South Carolina,
for Appellants.    John W. Fletcher, Randell C. Stoney, Jr.,
Jeremy E. Bowers, BARNWELL WHALEY PATTERSON & HELMS, LLC,
Charleston, South Carolina, for Appellee.




                               2
AGEE, Circuit Judge:

        The       appellants       in    this        consolidated        appeal      were    the

plaintiffs below, John Doe 2 and Mother Doe, on behalf of John

Doe     2’s       younger    brother,          Doe     3    (together,        “the    Does”). 1

Beginning in 2005 and continuing through July or August 2007,

Louis “Skip” ReVille provided childcare for the Doe family and

sexually abused the two minor boys.                         ReVille, a graduate of The

Citadel, The Military College of South Carolina (“The Citadel”),

had    previously         worked    as    a    counselor      at   The    Citadel’s         youth

summer camp.

        Defendant John W. Rosa was the president of The Citadel

during the time period relevant in this case.                                 In April 2007,

his office received a phone call from the father of a former

camper, who reported that a counselor at the summer camp –-

later identified to be ReVille -- had molested his son in 2002.

Rosa        did   not    report     the       complaint      to    law    enforcement         and

instead,          the    Does      contend,          took    steps       to    conceal        the

allegations.            The Does argue that Rosa’s actions allowed ReVille

to continue his abuse of Doe 2 and Doe 3 during the summer of

2007.




        1
       Although both Doe 2 and Doe 3 were minors at the time of
the events underlying this case, Doe 2 is now an adult and
brings suit in his own right.


                                                 3
     The Does brought suit against Rosa under 42 U.S.C. § 1983,

alleging that Rosa had violated an affirmative duty to protect

them under the Due Process Clause of the Fourteenth Amendment.

The district court granted summary judgment in favor of Rosa on

the ground that Rosa had no duty to protect the Does from a pre-

existent danger.     For the reasons explained below, we affirm the

judgment of the district court.


                                  I. Background

     The Citadel is a public military college in Charleston,

South Carolina.          From 1957 to 2006, it operated The Citadel

Summer Camp for young children, employing current and former

Citadel    cadets   to    serve   as   staff   and    camp   counselors.   The

Citadel housed the camp counselors on campus in rooms near the

campers.    In 2001, The Citadel learned that a former cadet named

Michael Arpaio had sexually abused campers while working as a

camp counselor from 1995 through 2001.               Several victims sued the

Citadel based on Arpaio’s abuse and collected damages. 2




     2 Consistent with the governing standard at the summary
judgment stage, the facts are recounted in the light most
favorable to the Does even where there are disputed events that
the Does may not ultimately be able to prove.      See Walker v.
Mod-U-Kraf Homes, LLC, 775 F.3d 202, 205 n.1 (4th Cir. 2014).


                                        4
                          A. Camper Doe Allegations

      On April 23, 2007, Rosa’s office received a phone call from

the father of a former Citadel Summer Camp camper (“Camper Doe,”

unrelated to the plaintiffs and not a party in this case).                         Rosa

was   not    present   that      day,   and      his    administrative      assistant

referred     the   call    to     The   Citadel’s         general      counsel,    Mark

Brandenburg.

      When    Brandenburg       returned       the    call,   Camper    Doe’s     father

“asked whether [Brandenburg] was calling on behalf of President

Rosa,” because the family “did not want anything to fall through

the   cracks.”     J.A.     1753.       The     father    told   Brandenburg       that

Camper Doe had been sexually abused by a counselor known as

“Skip” while attending the Citadel Summer Camp in 2002.                            Skip

had allegedly shown Camper Doe pornography and masturbated with

him and showered with the campers.                   The father also identified a

second camper who was similarly victimized.                      Brandenburg then

spoke on the phone with Camper Doe himself, who explained that

Skip abused him and other campers in this way for over a year.

J.A. 1830, 1862, 1865-1867.

      Brandenburg reviewed camp records for the 2001 and 2002

years   and    found      that    Camper        Doe’s    description      matched     a

counselor named Louis “Skip” ReVille, who had been a Citadel

cadet from 1998 to 2002.           ReVille had worked as a camp counselor

at the Citadel Summer Camp during the summers of 2000 to 2004

                                           5
and as a tutor in The Citadel’s Writing Center from August 2006

until sometime in April 2007.

      Brandenburg called ReVille at the Writing Center on April

24,   2007,   the    day   after    talking     with   Camper      Doe’s   father.

According to ReVille, Brandenburg arranged to meet with him and

Rosa’s   Executive     Assistant,       Colonel   Trez.       At    the    meeting,

Brandenburg and Colonel Trez told ReVille about Camper Doe’s

accusations, all of which he denied.              They explained to ReVille

that “from the Citadel’s standpoint their main concern was to

protect the institution” and that during their investigation he

should “lay low and stay off the campus.”              J.A. 2416-17, 4622.

      The Does suggest that Brandenburg then terminated ReVille’s

employment at the Writing Center, but ReVille’s time records as

a Citadel tutor indicate that he last worked at the Writing

Center on April 19, 2007, four days before Camper Doe’s father

called the Citadel.             See J.A. 280.         Similarly, a form that

ReVille’s supervisor at the Writing Center completed on March

22, 2007 lists the “Effective Date” of ReVille’s “Resignation”

as April 20, 2007.          J.A. 279.        The conflict between ReVille’s

testimony that he was at the Writing Center when he received

Brandenburg’s       call   on   April   24,    2007    and   the   contradictory

employment forms is not resolved in the record, but we must

credit the Does’ account for summary judgment purposes.



                                         6
        Brandenburg      also    met       with   the     former     director    of     The

Citadel Summer Camp, Jennifer Garrott, on April 24, 2007, who

disclosed that ReVille had been asked to leave his prior job at

a prep school.           In addition, Garrott told Brandenburg that in

the summer of 2003, she caught ReVille in his barracks room

alone with a camper rubbing Icy Hot on the camper’s leg, which

is against camp policy forbidding counselors from being alone in

a room with campers -– a terminable offense.

        Brandenburg reported back to Rosa by May 6, 2007 about his

investigation      of    the    allegations        against       ReVille.       The   Does

contend that Brandenburg “memorialized . . . his and President

Rosa’s intentions” to conceal the Camper Doe complaint in a May

8, 2007 email, Appellant’s Br. 9, and quote a portion of the

email     that    states,       “I    am     hopeful      that      by   conducting     an

investigation on behalf of the school, no ‘formal’ investigation

-– criminal or civil -– will occur.”                      J.A. 1005.        However, the

Does appear to take the email out of context as it was written

to provide a background explanation to a potential witness in

advance of an interview by Brandenburg.                    Further, the Does offer

no evidence that Rosa was aware of the contents of the email or

ever saw it.

     On    July    1,    2007,       Brandenburg        went   to   Dallas,     Texas   to

personally speak to Camper Doe and his parents.                              During the

interview,       which    was    recorded         and    transcribed,        Camper     Doe

                                              7
provided    a    detailed     account     of   the   abuse,   including     that    it

happened to “about five other” boys.                 J.A. 3591.      Asked whether

he    reported      the   complaint       to   law   enforcement,      Camper      Doe

replied, “Well, I mean, I’ve talked to you,” and “Most of all,

the thing I want the most is just to make sure that [ReVille]

doesn't have a chance to do this to anyone else.”                    J.A. 3659-61.

Camper Doe later testified, “I would have absolutely reported it

to police had I known that the Citadel didn’t.”                 J.A. 2399.

      At the close of the July 1 interview, Camper Doe's father

mentioned       that   The    Citadel    had   not   accepted      Camper   Doe    for

admission as a cadet.            He stated that The Citadel had been “part

of the root cause” of Camper Doe’s problems and by admitting him

could “be part of the root cause to fix him.”                      J.A. 288.       The

father considered this “a very inexpensive way for The Citadel

to say, do you know what -– we’ll fix our own.”                 J.A. 288. 3


                              B. The Alleged Cover-Up

      The    Does      contend    that    Rosa   “deliberately       conspired      to

conceal” the allegations by Camper Doe against ReVille.                           J.A.

35,   61    (Compls.      ¶   25).       Jennifer    Shiel,   an    administrative

      3The Citadel considered Camper Doe for admission to its
2007 class, but could not admit him because he lacked several
high school courses that the state of South Carolina required as
prerequisites in order for him to matriculate.       The Citadel
offered to pay for Camper Doe to take those classes at a
community college and consider him for admission to the 2008
freshman class but received no response from Camper Doe.


                                           8
assistant who worked in Rosa’s office, testified that “President

Rosa [was] in charge” of a “conscious effort to cover up or

conceal [the] report of sexual abuse.”                      J.A. 975.        She testified

that Rosa used the term “close hold,” which she interpreted to

mean    that    “only      people       that     needed     to    know   about     it    were

supposed to know about it.”                J.A. 985.        Further, Shiel testified

that Brandenburg and Rosa had nearby offices and met on business

at least three times a week.                       Brandenburg was deferential to

Rosa and “there was no way that [Brandenburg] would have done

something      on    his   own    without        running     it   past   [Rosa]     first.”

J.A. 970.

       The    Does     posit     that     Rosa     ignored       policies    of   both    The

Citadel and its summer camp that required him to report the

Camper Doe claim to the Citadel Public Safety Department.                                J.A.

35, 61 (Compls. ¶ 29); see also Serious Incidents, Memorandum

No.    39,    J.A.     1376-88    (directing         that    when    criminal      activity

involving someone affiliated with The Citadel as a suspect or

victim       occurs,    the      “first    member      of     the    Citadel      community

learning of the occurrence” is responsible for reporting it to

the    Public        Safety    Department);          Summer       Camp      Official     Camp

Policies       Regarding         Sexual        Misconduct         Issues,      J.A.      1389

(mandating that “[r]egardless of validity of the violation, any

sexually inappropriate conduct reports concerning any camper or

employee of the camp will be turned over to the Citadel Public

                                               9
Safety Department”).            Shiel testified that Rosa “made sure that

did not happen.”            J.A. 976.

     The       Does    also    assert     that       Rosa    violated    The     Citadel’s

Employee Misconduct Policy by allowing ReVille to resign his

position at the Writing Center and to leave with a clean record.

J.A. 37, 63 (Compls. ¶ 37).                According to the Does, The Citadel

policy forbids expunging molestation findings from an employee’s

record    or    terminating        an    investigation         in     exchange    for   the

employee’s resignation.               J.A. 2418.          The Does, however, offer no

evidence that Rosa expunged findings from ReVille’s record.

     The    Does       also    point     to    multiple       policies    they     contend

required Rosa          to    report     sexual      assault    or    harassment    to    the

college’s Title IX Coordinator.                  J.A. 37, 63 (Compls. ¶ 35); see

also Sexual Assault Crisis Intervention Policy, J.A. 1415-20;

Sexual     Harassment,          J.A.      1421-36;          General     Procedures       for

Conducting       Formal       Investigations         of     Sexual    Harassment,       J.A.

1437-38.       In addition, the Does allege Rosa violated Title IX’s

requirement for an impartial investigation of sexual abuse by

leaving    the        investigation       to     The      Citadel’s    general    counsel

(Brandenburg)         and    its   insurer,         the    South     Carolina    Insurance

Reserve Fund.         See 20 U.S.C. § 1681.

     In addition to failing to report the Camper Doe allegations

or initiate a proper investigation, the Does contend that Rosa

actively concealed the allegations.                         For example, in October

                                               10
2007,      the    Camper    Doe    complaint         was    omitted       from    a    list   of

“possible         litigation”      files       kept    in    The        Citadel’s       General

Counsel’s office.            J.A. 2421-34.            In 2010, Camper Doe’s name

appeared in the list with the description “alleged sexual abuse

at summer camp,” but the entry was annotated as being against

“Arpaio,” not ReVille.             J.A. 2435-38.            The Does argue that this

“is evidence of President Rosa’s cover up” and that an accurate

file,      listing    ReVille’s        name,    would       have       notified    the     South

Carolina         Budget    and    Control      Board       that    potential          liability

extended beyond the Arpaio sex abuse complaints.                                  Appellant’s

Br. 17. 4

       As further evidence of a cover-up, the Does point out that

The Citadel did not include the Camper Doe complaint in the 2007

crime statistics that it was required to keep under the Clery

Act.       See 20 U.S.C. § 1092(f).                 The Clery Act requires schools

to   report       statistics      of   crimes       “that    are       reported       to   local

police agencies or to a campus security authority” during “the

three      most     recent       calendar      years.”            34     C.F.R.       § 668.46.

According to the Does, Rosa “effectively prevent[ed] the trigger

of any duty to report pursuant to the Clery Act” by withholding

       4
       Rosa responds that this argument “defies logic” because
the South Carolina Insurance Reserve Fund, to which Brandenburg
did report Camper Doe’s allegations, is a division of the Budget
and Control Board.   Appellee’s Br.  15; see also S.C. Dep’t of
Disabilities and Special Needs v. Hoover Universal, Inc., 535
F.3d 300, 302 (4th Cir. 2008).


                                               11
Camper Doe’s complaint from law enforcement.                                 Appellant’s Br.

18; see also J.A. 36, 62 (Compls. ¶ 31).

        The    Does    also    assert       that     The    Citadel      further        hid    the

Camper Doe allegations by withdrawing a challenge to ReVille’s

application for unemployment benefits.                           On June 8, 2007, the

South    Carolina       Employment          Security       Commission          found     ReVille

eligible       for    unemployment        benefits     due       to    job     loss    from    The

Citadel, and on June 20, 2007, The Citadel filed a Notice of

Appeal to challenge that decision.                         However, on July 5, 2007,

four days after Brandenburg met with Camper Doe in Dallas, The

Citadel withdrew its appeal of ReVille’s unemployment benefits.

ReVille       testified      that    he     believed       The       Citadel    withdrew       the

challenge because Brandenburg and Colonel Trez “did not want to

have     anything       to    do     with     [him]        as    far    as     any      kind    of

confrontation or anything.”                 J.A. 4687.

       Finally, in June and September 2007, Brandenburg appeared

with    Rosa    before       The    Citadel’s      Board        of    Visitors    to     provide

information on Camper Doe’s allegations against ReVille.                                       The

Does    argue    that     Brandenburg         gave    such       minimal       detail    on    the

issue that the Board could not understand the true nature of the

complaint.           According      to    a   third-party            investigative        report

commissioned by The Citadel, the Board “assumed, based on what

they were told, that it was an insurance defense and civil claim

matter, and believed from what they were told that this was the

                                              12
case    of    a    father   displeased       with   his     son’s      unsuccessful

application for admission to the College.”                J.A. 4043.


                       C. ReVille’s Abuse of the Does

       ReVille met Doe 2 in the summer of 2005, about two years

before Camper Doe’s father called Rosa’s office.                  Doe 2 had just

finished 6th Grade, and ReVille was a volunteer coach for his

youth basketball team, which held practice at the prep school

where ReVille worked.            At some point, ReVille invited Doe 2 to

his home to help with yardwork and began sexually abusing him

shortly thereafter.         ReVille testified he abused Doe 2 at least

12 times in 2005 and “three, four times a week” in 2006.                          J.A.

4721-26.

       ReVille     became   increasingly       close   with      Doe   2    and   his

family, and during Doe 2’s 8th grade year, ReVille was invited

by   the     Doe   family   to   move   into   their      home   as    a   part-time

caregiver for Doe 2 and his younger brother, Doe 3.                          ReVille

then increased his abuse of Doe 2 and also began to abuse Doe 3.

The abuse -- which consisted of sexual truth-or-dare games, oral

sex, physical touching, and masturbation -- occurred from three

to four times a week to “nearly daily” between the summer of

2006 through early 2007.            J.A. 4989, 5044, 5231-33.              In April

2007, prior to learning about Camper Doe’s allegations, ReVille




                                        13
was abusing Doe 2 approximately “two to three times a week” and

Doe 3 “three to four times a week.”             J.A. 4730-31, 4736.

      After meeting with Brandenburg and Colonel Trez on April

24,   2007,    ReVille    briefly       curtailed    his   sexual    abuse   of   the

Does.    However, he heard nothing further from The Citadel or law

enforcement and, taking the silence as “news that [he] was not

going to get in trouble,” ReVille resumed the abuse before the

end of May 2007.         J.A. 5043-44.         By that time, ReVille was no

longer working at the Writing Center and used his additional

free time to abuse the Does more frequently.                   The abuse ended by

August, when the Doe family moved to Atlanta.

      After leaving his employment at the Writing Center, ReVille

returned to The Citadel several times, to speak to the Honor

Committee     and     incoming    freshman,    and    in     2010   to   attend   the

unveiling of the remodeled Honor Court.                      Finally, in October

2011, Mount Pleasant, South Carolina police arrested ReVille,

apparently based on separate allegations of child sexual abuse.

At    that    time,    Camper    Doe’s     April    2007     allegations     against

ReVille came to light.


                              D. Legal Proceedings

      The Does filed two complaints against Rosa (one each for

Doe 2 and Doe 3) on March 19, 2012 in the District of South

Carolina,     which    were     later    amended.      The    amended    complaints


                                          14
assert    a    substantive        due    process         violation     under     42    U.S.C.

§ 1983, as well as two other claims that the district court

dismissed.          In effect, the Does allege that Rosa caused their

abuse    during       the    late     spring       and    early   summer      of   2007    by

covering       up     the    Camper     Doe    complaint      and      thereby     allowing

ReVille to remain a respected member of the community.                             J.A. 34,

62 (Compls. ¶ 34).

     On       June    27,     2014,     the    district      court     granted        summary

judgment in favor of Rosa in both cases.                            The district court

concluded       that       the   Supreme      Court’s      holding      in    DeShaney     v.

Winnebago County Department of Social Services, 489 U.S. 189

(1989), bars the Does’ § 1983 claim because Rosa “cannot be said

to have created a danger which already existed.”                         J.A. 5244.        By

the time Rosa learned of the Camper Doe complaint, “ReVille had

been abusing [the Does] for nearly two years and this abuse had

occurred       wholly       independent       of     any    act   or    involvement       of

[Rosa].”            J.A.     5251.       The       Does    therefore         “c[ould     ]not

demonstrate that [Rosa] created or substantially enhanced the

danger which resulted in [their] tragic abuse at the hands of

ReVille.”       Id.

     The Does timely appealed their respective orders, and we

have jurisdiction over their consolidated appeal under 28 U.S.C.

§ 1291.



                                              15
                                 II. Standard of Review

      We review de novo the district court’s grant of summary

judgment.          Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).

Summary judgment is appropriate only when the evidence shows

that “there is no genuine issue as to any material fact,” Fed.

R.   Civ.     P.    56(c),       such      that    “a    reasonable      jury    could       [not]

return a verdict for the nonmoving party.”                              Anderson v. Liberty

Lobby,      Inc.,        477   U.S.     242,      248     (1986).         “In    addition       to

construing         the    evidence      in    the       light    most    favorable      to   [the

Does], the non-movant, we also draw all reasonable inferences in

[their] favor.”            World Fuel Servs. Trading, DMCC v. Hebei Prince

Shipping Co., Ltd., 783 F.3d 507, 512 (4th Cir. 2015).


                                        III. Discussion

      On    appeal,        the    Does      argue       that    they    have    established      a

triable cause of action against Rosa under 42 U.S.C. § 1983 for

the abuse that occurred after the Camper Doe allegation.                                     They

contend       Rosa’s       alleged       conduct        constituted       affirmative         acts

which created, or at least increased, the risk of their later

abuse    by    ReVille.           The      Does’       central       argument    is   that    the

district       court       erred      in     applying          the    state-created      danger

doctrine      when       it    concluded      that       Rosa    was    not    liable   because

ReVille had already been abusing the Does long before the Camper

Doe complaint.


                                                  16
                     A. The State-Created Danger Doctrine

        Section 1983 imposes liability on state actors who cause

the     “deprivation           of     any     rights,    privileges,        or     immunities

secured      by    the    Constitution.” 5            Under       established      precedent,

these      constitutional             rights    include       a    Fourteenth       Amendment

substantive due process right against state actor conduct that

deprives an individual of bodily integrity.                           See, e.g., Hall v.

Tawney,      621   F.2d        607,    612-13    (4th    Cir.      1980).        Accordingly,

state actions that result in sexual abuse of children can be

actionable under § 1983.                    See Doe v. Taylor Indep. Sch. Dist.,

15    F.3d    443,       454    (5th     Cir.    1994)    (addressing        a    “student’s

constitutional           right      to      bodily   integrity       in   physical     sexual

abuse cases”); Stoneking v. Bradford Area Sch. Dist., 882 F.2d

720, 724-25 (3rd Cir. 1989) (recognizing § 1983 liability for

school administrators’ “actions in adopting and maintaining a

practice, custom or policy of reckless indifference to instances

of known or suspected sexual abuse of students by teachers”).

       State actor liability, however, is significantly limited as

the   Supreme      Court        explained       in   DeShaney       v.    Winnebago    County

Department of Social Services, 489 U.S. 189 (1989).                                   In that

case, a child’s mother brought a § 1983 action against a social

       5
       There is no disagreement that Rosa could be a state actor
for § 1983 purposes when acting in his capacity as the President
of The Citadel, as The Citadel is a public university of the
state of South Carolina.


                                                17
worker and other local officials on behalf of her child, who had

been beaten and permanently brain damaged by his father.           The

mother alleged that the state officials failed to remove the

child from his father’s custody, despite repeated reports and

evidence of the father’s abuse, and that failure to act deprived

the child of a liberty interest in violation of his due process

rights.    Id. at 191.

     The   Supreme   Court   rejected   DeShaney’s   asserted   federal

constitutional cause of action because

           nothing in the language of the Due Process
           Clause itself requires the State to protect
           the life, liberty, and property of its
           citizens against invasion by private actors.
           The Clause is phrased as a limitation on the
           State’s power to act, not as a guarantee of
           certain   minimal  levels    of  safety   and
           security.   It forbids the State itself to
           deprive individuals of life, liberty, or
           property without “due process of law,” but
           its language cannot fairly be extended to
           impose an affirmative obligation on the
           State to ensure that those interests do not
           come to harm through other means.    Nor does
           history support such an expansive reading of
           the   constitutional   text.       Like   its
           counterpart in the Fifth Amendment, the Due
           Process Clause of the Fourteenth Amendment
           was intended to prevent government “from
           abusing [its] power, or employing it as an
           instrument of oppression[.]”     Its purpose
           was to protect the people from the State,
           not to ensure that the State protected them
           from each other.

Id. at 195-96 (citations omitted).        In establishing a bright-

line rule regarding due process causes of action involving the


                                  18
state-created danger doctrine, the Court concluded that because

“the Due Process Clause does not require the State to provide

its    citizens    with    particular          protective     services,      it    follows

that    the    State    cannot       be    held      liable   under   the    Clause    for

injuries that could have been averted had it chosen to provide

them.”       Id. at 196-97.

       The    Supreme     Court      noted,       nonetheless,    that      state    actor

liability might attach in two narrow circumstances.                              The first

exception arises “when the State takes a person into its custody

and    holds     him    there     against         his    will.”       Id.    at    199-200

(sometimes       referred       to        as   the      state-custody       or    special-

relationship exception).              For example, individuals confined in a

penal institution or mental hospital are due certain protections

by the state during the time of confinement because

               when the State takes a person into its
               custody and holds him there against his
               will, the Constitution imposes upon it a
               corresponding    duty    to   assume    some
               responsibility for his safety and general
               well-being.   . . . .   The affirmative duty
               to protect arises not from the State’s
               knowledge of the individual’s predicament or
               from its expressions of intent to help him,
               but from the limitations which it has
               imposed on his freedom to act on his own
               behalf.

Id. at 199-200.

       The Does do not contend that their asserted cause of action

can be sustained under the state custody exception.


                                               19
     The second exception, implicit in DeShaney, gives rise to

the state-created danger doctrine and is at issue here. 6       In

DeShaney, the Supreme Court observed that “[w]hile the State may

have been aware of the dangers that [the child] faced in the

free world, it played no part in their creation, nor did it do

anything to render him any more vulnerable to them.”    Id. at 201

(emphasis added).    Under “th[o]se circumstances,” the State had

no constitutional duty to protect the child.     Id.   Thus, “When

the state itself creates the dangerous situation that resulted

in a victim’s injury, the absence of a custodial relationship

may not be dispositive.”   Pinder, 54 F.3d at 1177.

     The leading case in the Fourth Circuit on the state-created

danger doctrine is Pinder, where Ms. Pinder, the mother of three

children, brought a § 1983 action against a police officer who

had responded to a report of domestic violence at her home.    Id.

at 1171-72.    Her ex-boyfriend, Pittman, had broken into Pinder’s

home, assaulted her, and threatened to kill her and her three

children.     Pinder told the investigating officer that Pittman

also had threatened her in the past and had just been released


     6 Although commonly referred to as a second “exception” to
DeShaney’s general rule, we have noted that this terminology “is
not strictly accurate.”   Pinder v. Johnson, 54 F.3d 1169, 1176
n.* (4th Cir. 1995). “Rather, ‘creation’ of a danger implicates
the alternate framework of § 1983 liability wherein a plaintiff
alleges that some conduct by an officer directly caused harm to
the plaintiff.” Id.


                                20
from jail for the attempted arson of her home.                                      Fearing that

Pittman could return to harm her or her children, she asked the

officer whether she could safely return to work that evening.

The    officer       assured     her    that    Pittman        would         be     incarcerated

overnight on assault charges and could not be released until the

county      commissioner        became       available     for          a    hearing       in     the

morning.       With that assurance, Pinder went to work that evening

leaving her children at home.

       Instead of the assault charge, the officer filed lesser

charges against Pittman, and he was released from custody that

night.        Pittman then returned to Pinder’s home after she had

gone   to     work    and   set    it    on     fire.         Pinder’s            children       were

sleeping inside, and all three died of smoke inhalation.

       Pinder then brought a § 1983 due process claim against the

police      officer.        Lacking      a    custodial        relationship               with    the

state, she sought to invoke the state-created danger doctrine by

alleging that the officer’s assurances of Pittman’s overnight

detention      were    affirmative       misconduct           by    a       state    actor       that

increased      the     danger     to    her     children.           Id.       at     1175.         We

concluded, however, that Pinder could not sidestep the broad

rule     in    DeShaney     by    “characterizing             her       claim        as    one     of

affirmative misconduct by the state in ‘creating or enhancing’

the danger, instead of an omission.”                    Id.



                                               21
     We reasoned that if Pinder’s theory was correct, “every

representation by the police and every failure to incarcerate

would   constitute          ‘affirmative       actions,’         giving      rise    to    civil

liability.”      Id.         Such a rule could not survive scrutiny under

DeShaney:

             No amount of semantics can disguise the fact
             that the real “affirmative act” here was
             committed   by   Pittman,  not   by   Officer
             Johnson. As was true in DeShaney, the state
             did not “create” the danger, it simply
             failed to provide adequate protection from
             it. In both cases, “[t]he most that can be
             said of the state functionaries . . . is
             that they stood by and did nothing when
             suspicious circumstances dictated a more
             active role for them.” Thus, like DeShaney,
             Pinder’s case is purely an omission claim.

Id. at 1175-76 (citation omitted).                        In light of DeShaney, the

officer   lacked        a     “clearly       established”         duty    under      the    due

process   clause        to    protect     Pinder       or     her      children      and     was

therefore entitled to qualified immunity.                        Id. at 1176.

     Under    the      narrow       limits    set    by     DeShaney      and    Pinder,      to

establish    §    1983       liability       based    on     a    state-created           danger

theory, a plaintiff must show that the state actor created or

increased    the       risk    of    private       danger,       and     did    so   directly

through     affirmative         acts,    not        merely       through        inaction     or

omission.        Put    another       way,    “state       actors      may     not   disclaim

liability when they themselves throw others to the lions,” but

that does not “entitle persons who rely on promises of aid to


                                              22
some greater degree of protection from lions at large.”    Pinder,

54 F.3d at 1177.


                   B. Rosa’s § 1983 Liability

     Given the clear rule under DeShaney and Pinder, we conclude

that the Does cannot make a § 1983 state-created danger claim

against Rosa.   As the district court found in granting summary

judgment, the Does’ claim fails because they “cannot demonstrate

that [Rosa] created or substantially enhanced the danger which

resulted in [their] tragic abuse at the hands of ReVille.” 7   J.A.

5244.    ReVille began abusing the Does in 2005 and 2006, two

years before Rosa could have been aware through the Camper Doe

complaint that he was a pedophile.     Quite simply, Rosa “could




     7 The Does’ claim may suffer from an additional defect.
Even if their theory were legally viable, it is not altogether
clear that the evidence establishes Rosa’s culpability. Because
“principles of respondeat superior do not apply in imposing
liability under § 1983,” McWilliams v. Fairfax Cnty. Bd. of
Supervisors, 72 F.3d 1191, 1197 (4th Cir. 1996), it is not
enough that Rosa had general supervisory authority over
Brandenburg and other Citadel employees.    His “own individual
actions” must violate the Does’ rights. Ashcroft v. Iqbal, 556
U.S. 662, 676 (2009).    Rosa did not receive the initial call
from Camper Doe’s father, and the Does provide at best
speculative evidence that Rosa directed Brandenburg’s subsequent
actions.   Nonetheless, because we find the claim fails as a
matter of law, we need not delve further into the sufficiency of
the Does’ proof.


                                23
not have created a danger that already existed.” 8                        Armijo v.

Wagon Mound Pub. Sch., 159 F.3d 1253, 1263 (10th Cir. 1998).

      Nor did Rosa create or increase the risk of the Does’ abuse

specifically during the early summer months of 2007, as the Does

posit.    As horrific as the abuse of the Does by ReVille was,

nothing transpired between them and ReVille in the summer of

2007 that had not been ongoing for two years unrelated to any

action by Rosa.          As DeShaney makes clear, allowing continued

exposure to an existing danger by failing to intervene is not

the   equivalent    of    creating    or    increasing   the       risk    of   that

danger.    The     father’s   abuse    in    DeShaney    was   a    pre-existent

danger, and the fact that the state had taken temporary custody

of the child and returned him to the father’s care “d[id] not

alter the analysis.”       489 U.S. at 201; see also Armijo, 159 F.3d

at 1263 (concluding that a state actor cannot be liable for a

pre-existent danger, “even if the state put the plaintiff back

in that same danger”).        Here, Rosa is alleged to have done even

less than the acts claimed in DeShaney and Pinder; at worst, he




      8At oral argument, Rosa’s counsel represented that this
fact might not be dispositive if Rosa had specifically known
that the Does would be victims of ongoing abuse.        But see
Pinder, 54 F.3d at 1175 (“DeShaney rejected the idea that [an
affirmative] duty can arise solely from an official’s awareness
of a specific risk or from promises of aid.”).     Because this
case does not present that situation, we need not address the
issue.


                                      24
failed to take actions that might have removed them from an

ongoing danger that had been present for a long time.

     The Does were thus placed in “no worse position than that

in which [they] would have been had [Rosa] not acted at all.”

DeShaney, 489 U.S. at 201.          There was simply nothing new about

ReVille’s perverted abuse of the Does in the summer of 2007 that

had not already been occurring for months.                Rosa did not make

the Does’ danger any worse, and he had no constitutional duty to

save them from ReVille’s existing abuse.             “[T]here simply is ‘no

constitutional right to be protected by the state against . . .

criminals or madmen,’” and a state actor’s “‘failure to do so is

not actionable under section 1983.’”               Fox v. Custis, 712 F.2d

84, 88 (4th Cir. 1983) (quoting Bowers v. DeVito, 686 F.2d 616,

618 (7th Cir. 1982)).            To paraphrase Pinder, “[n]o amount of

semantics can disguise the fact that the real ‘affirmative act’

here was committed by [ReVille], not by [Rosa].               As was true in

DeShaney,   the   state    did    not   ‘create’    the   danger,   it   simply

failed to provide adequate protection from it.”              Pinder, 54 F.3d

at 1175.

     In    arguing   for   the    opposite    conclusion,    the    Does   rely

almost exclusively on an unpublished case Robinson v. Lioi, 536

F. App’x 340 (4th Cir. 2013).                However, the state actor in

Robinson substantially changed a pre-existent danger –- he did

not simply fail to intervene to stop it.              In Robinson, a woman

                                        25
was stabbed and killed after a police officer, Lioi, actively

conspired with her husband and enabled him to evade an arrest

warrant for domestic violence, thus creating the opportunity for

him to murder his wife.              Though the risk of domestic abuse

already existed, the officer “directly enabled [the husband] to

perpetrate the harm to [the wife]” and “affirmatively placed

[the wife] in a position of danger.”                 Id. at 345 (citation and

internal quotation marks omitted).               Unlike here or in DeShaney,

the    police   officer   in   Lioi    put    the    victim      in    a    far     “worse

position” by acting to thwart the arrest warrant.                      DeShaney, 489

U.S.    at   201.    By   contrast,     the    Does    were      in    no        different

situation with ReVille after the Camper Doe complaint than they

had been the previous two years.

       Even if the Does did face a new or increased risk of abuse,

which they did not, their claim would still fail because the

danger was not the result of Rosa’s “affirmative acts.”

       A “key requirement” for liability under the state-created

danger doctrine is that the state actor increase or create the

danger through “affirmative conduct.”                  Butera v. District of

Columbia, 235 F.3d 637, 650 (D.C. Cir. 2001); see also DeShaney,

489 U.S. at 200 (observing that “it is the State’s affirmative

act”    that    “trigger[s]    the     protections         of    the       Due     Process

Clause”); Sarji v. Kent City Bd. of Educ., 70 F.3d 907, 913 (6th

Cir.    1995)   (“There   is   no     evidence      that   the    Board          took   any

                                        26
affirmative action that exposed decedent to any danger to which

she     was    not     already       exposed.”).            The    state,          through    its

affirmative acts, must “itself create[] the dangerous situation

that resulted in a victim’s injury,” such that “it becomes much

more    akin    to     an    actor       itself      directly     causing      harm     to    the

injured party.”             Pinder, 54 F.3d at 1177.                   “No constitutional

liability exists where the State actors ‘had no hand in creating

the danger but [simply] stood by and did nothing when suspicious

circumstances dictated a more active role for them.’”                                   Butera,

235 F.3d at 650 (citation omitted).

       “Affirmative         acts,”       in   the      state-created        danger     context,

are    quite    limited       in    scope.          “It   cannot       be   that     the     state

‘commits an affirmative act’ . . . every time it does anything

that makes injury at the hands of a third party more likely.”

Pinder, 54 F.3d at 1175 (“If so, the state would be liable for

every    crime       committed      by    the     prisoners       it   released.”).           And

although       “inaction      can     often       be    artfully       recharacterized            as

‘action,’ courts should resist the temptation to inject this

alternate framework into omission cases.”                         Id. at 1176 n.*.            The

“concept of ‘affirmative acts’” should not extend “beyond the

context of immediate interactions between the [state actor] and

the plaintiff.”         Id.

       Here,     Rosa’s      alleged       “affirmative         acts”       boil    down     to    a

particular inaction: his failure to alert the authorities about

                                                27
ReVille’s past conduct.             He did not follow Citadel policies and

report the ReVille allegations to campus police or file required

notices under Title IX.             But even what the Does offered at oral

argument     as    their    strongest      “affirmative       act”     --        failing    to

fully explain the allegations against ReVille at the Board of

Visitors meetings in June and September 2007 –- is something

that Rosa did not do.              As the Does argued, Rosa “sat idly by,”

Oral Arg. at 3:16, and “did not correct the misperception by the

Board,” Appellant’s Br. 20.                But that course of events clearly

fails to establish state actor liability under DeShaney.                                   See

489   U.S.   at     203    (“The    most   that   can    be     said    of        the    state

functionaries . . . is that they stood by and did nothing when

suspicious        circumstances       dictated     a     more    active           role     for

them.”).

      The    Does     cannot       “sidestep”     this    problem           by     “artfully

recharacteriz[ing]”          Rosa’s     conduct    in     terms        of        affirmative

violations of Citadel policies and misrepresentations in Citadel

records.     Pinder, 54 F.3d at 1175-76 & n*; see Oral Arg. at 5:56

(“[Rosa] acted when he didn’t do what his school policies told

him to.” (emphasis added)).             Rosa’s failure to report ReVille to

the Citadel police or to a Title IX agency is an inaction on his

part and not a cognizable affirmative act for liability under

the state-created danger doctrine.



                                           28
       We rejected a similar argument in Pinder.                    Although the

plaintiff “emphasize[d] the ‘actions’ that [the officer] took in

making assurances, and in deciding not to charge Pittman with

any serious offense,” the failure to file more serious charges

amounted to an inaction on the part of a state actor.                      Pinder,

54 F.3d at 1175 (“At some point on the spectrum between action

and inaction, the state’s conduct may implicate it in the harm

caused, but no such point is reached here.”).                     Rosa’s decision

not    to    report    ReVille     is    no    different   from    the   officer’s

decision not to file the more serious charges against Pittman.

As    in    Pinder    and   DeShaney,     the   Does   claim   against    Rosa   is

“purely an omission claim,” and “[n]o amount of semantics can

disguise      the    fact   that   the   real    ‘affirmative     act’   here    was

committed by [ReVille], not by [Rosa].”                Id. at 1175-76.

       In addition, the Does’ claim lacks the nexus necessary for

any of Rosa’s alleged conduct to be “affirmative acts.”                          We

cannot “stretch[] the concept of ‘affirmative acts’ beyond the

context of immediate interactions between the [state actor] and

the plaintiff.”         Id. at 1176 n.*.          Here, Rosa did not meet or

speak with the Does, and by all accounts, was not even aware the

Does existed.         Further, he could only speculate that the Camper

Doe allegations were true and that ReVille would pose future

danger.       If anything, the case at bar stands on weaker ground

than in DeShaney, in which the state-actor defendants knew the

                                          29
child victim and were aware of the specific danger the father

posed to him.      The Supreme Court rejected liability there, and

we must do the same here.           The same distinction can be drawn to

Pinder, where the officer was well aware of the potential danger

to   Pinder’s      children,        but      made     his     charging        decision

nonetheless.      The downstream, but-for connection alleged here

simply stretches the “affirmative acts” concept too far.

     Here, again, the Does look only to Robinson for support, by

arguing    that   case    recognized      that      actions   to   keep   a    violent

husband out of custody are “affirmative acts.”                     But (in addition

to being unpublished) that case featured conduct of an entirely

different nature than what the Does have alleged.                             Lioi had

“conspired     with      [the    husband]      to    help     [him]   avoid         being

arrested”;     “actively        interfered     with     the    execution       of     the

warrant by not only failing to turn the warrant over to the

proper unit . . . , but also by warning [the husband] and giving

him advice about how to avoid service of the warrant”; and “lied

to avoid service of the arrest warrant by falsely contending

that it could not be found.”                Robinson, 536 F. App’x at 344.

The conduct thus “was far more than a mere passive failure to

act; the type of omission claim which the court rejected in

Pinder.”     Id. at 344.          In contrast, Rosa did not collaborate

with ReVille to assist him to avoid custody or detection; he



                                          30
merely        failed     to    take     actions    that     he   was   under    no

constitutional obligation to take.


                                          IV.

        For     the    foregoing      reasons,     the    state-created    danger

doctrine does not impose liability on Rosa for ReVille’s ongoing

abuse    of    the     Does.    While    Rosa’s    undisputed    failure   to   act

brought dishonor to him and The Citadel, it did not create a

constitutional cause of action. 9               Rosa’s alleged conduct neither

created nor increased the danger ReVille already posed to the

Does,     and     in     any    event,    did     not     constitute   cognizable

affirmative acts with respect to ReVille’s abuse of the Does. 10

Accordingly, the district court’s judgment is

                                                                        AFFIRMED.




     9 Rosa now agrees that The Citadel should have done more in
response to Camper Doe’s allegations and that the matter should
have gone to the police.     See J.A. 4030 (“When you read that
transcript [of Camper Doe’s interview], with my experience in
the sexual assault world, there was much more going on than what
we were led to believe (by Mark Brandenburg).”).
     10 Because we agree with the district court that Rosa lacked

an affirmative duty to the Does and therefore did not violate
their constitutional rights, we need not address Rosa’s
additional argument as to qualified immunity.


                                          31